Allen Keller Co. I, L.L.C. d




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 31, 2014

                                      No. 04-14-00622-CV

 Marisela G. SALAS, Individually and as Representative of the Estate of Martin Suarez and as
                    Next Friend of Keyla Marizel Salas Suares, Minor,
                                        Appellants

                                                 v.

                    ALLEN KELLER CO. I, L.L.C. d/b/a Allen Keller Co.,
                                    Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 13410
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        Based on the clerk’s record before this court, it appeared appellant’s notice of appeal was
untimely. We therefore ordered appellant to file a response establishing the notice of appeal was
timely, timely filed by mail or offering a reasonable explanation for failing to file the notice of
appeal timely. We advised that if a supplemental clerk’s record is required to establish this
court’s jurisdiction, appellant must ask the district clerk to prepare one and must notify the clerk
of this court that such a request was made.

        On October 29, 2014, appellant filed a response establishing this court’s jurisdiction.
Moreover, appellant advised that she had requested the district clerk to prepare a supplemental
clerk’s record containing documents that would clarify this court’s jurisdiction. We find the
response sufficient to establish this court’s jurisdiction. Accordingly, we order the appellate
deadlines, which were stayed pursuant to our previous order, reinstated. At the time of our
original order, the clerk’s record and the reporter’s record had been filed. Thus, at this time
appellant’s brief is due. Accordingly, we ORDER appellant to file her brief in this court on or
before December 1, 2014. We further ORDER the district clerk to file in this court on or before
November 10, 2014, the supplemental clerk’s recording containing the documents requested by
appellant — the transmittal letter, the motion to sever, and the order granting the motion for
severance.

         We order the clerk of this court to serve a copy of this order on all counsel and the
district clerk.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court